DISMISS and Opinion Filed November 20, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01322-CV

           SILVIA TORRES AS NEXT FRIEND OF N.E., A MINOR, Appellant
                                    V.
                    NIEL FRANKLIN MCCOLLOUGH, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00201-D

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated January 18, 2018, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice.

       By order dated February 7, 2018, we granted appellant’s first motion to extend time to file

her brief and extended the time to file appellant’s brief until February 27, 2018. By postcard dated

March 1, 2018, we again notified appellant the time for filing her brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file a brief and an extension motion would result in the dismissal of this appeal without

further notice. By order dated March 15, 2018, we granted appellant’s second motion to extend
time to file her brief and extended the time to file the brief until March 29, 2018. In that order, we

expressly cautioned appellant that further extensions of time to file her brief would be disfavored.

       After granting appellant three extensions of time to file her brief, we dismissed this appeal

for failure to prosecute on April 24, 2018. Appellant filed her motion to reinstate thirty-one days

later, well outside the fifteen-day period for filing a motion for rehearing, but on the last day which

we could grant an extension for such a motion. See TEX. R. APP. P. 49.1, 49.8. Appellant did not

file a motion to extend time to file a motion for rehearing, nor did appellant tender her brief with

her motion. After the clerk contacted appellant, she filed an extension motion on June 15, 2018.

       By order dated June 21, 2018, we granted appellant’s motion to extend time to file her

motion for rehearing and ordered appellant’s motion to reinstate that was received by the Court on

May 25, 2018 to be filed as of that date. Additionally, we granted appellant’s motion to reinstate

and vacated our opinion and judgment of April 24, 2018. We extended the time to file appellant’s

brief until 5:00 p.m. on July 18, 2018. To date, appellant has not filed a brief or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


171322F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 SILVIA TORRES AS NEXT FRIEND OF                  On Appeal from the County Court at Law
 N.E., A MINOR, Appellant                         No. 4, Dallas County, Texas
                                                  Trial Court Cause No. CC-16-00201-D.
 No. 05-17-01322-CV       V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.
 NIEL FRANKLIN MCCOLLOUGH,
 Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee NIEL FRANKLIN MCCOLLOUGH recover his costs of
this appeal from appellant SILVIA TORRES AS NEXT FRIEND OF N.E., A MINOR.


Judgment entered November 20, 2018.




                                            –3–